                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SCOTT JOHNSON,                                         Case No. 19-cv-06683-SVK
                                   8                     Plaintiff,
                                                                                                ORDER TO SHOW CAUSE RE
                                   9              v.                                            SETTLEMENT
                                  10     RDF INVESTMENTS LLC, et al.,                           Re: Dkt. No. 15
                                  11                     Defendants.

                                  12           Plaintiff reports that this case has settled. Dkt. 15. All previously-scheduled deadlines and
Northern District of California
 United States District Court




                                  13   appearances are vacated.

                                  14           Plaintiff has not provided support for his request for 60 days to finalize the settlement.

                                  15   Accordingly, the Court orders that by February 7, 2020, the parties shall file a stipulation of

                                  16   dismissal. If a dismissal is not filed by the specified date, then the parties shall appear on

                                  17   February 11, 2020 at 10:00 a.m. and show cause, if any, why the case should not be dismissed.

                                  18   Additionally, the parties shall file a statement in response to this Order no later than

                                  19   February 7, 2020, advising as to (1) the status of the parties’ efforts to finalize settlement, and (2)

                                  20   how much additional time, if any, is requested to finalize the settlement and file the dismissal.

                                               If a dismissal is filed as ordered, the Order to Show Cause hearing will be automatically
                                  21
                                       vacated and the parties need not file a statement in response to this Order.
                                  22
                                               SO ORDERED.
                                  23
                                       Dated: January 8, 2020
                                  24

                                  25

                                  26
                                                                                                         SUSAN VAN KEULEN
                                  27                                                                     United States Magistrate Judge

                                  28
